LATTIMORE, Judge.
— Conviction for murder; punishment, twenty-five years in the penitentiary.
There was no denial of the fact of the killing of deceased by appellant, by shooting him with a shot gun. An eye-witness, not related to either party, testified that after shooting deceased with the shot gun appellant struck him on the head with the gun, breaking the stock, and then again struck deceased with the barrel. The shot entered under the left arm of deceased and went almost through the body. The jaw of deceased was *54broken by one of the blows. The defense was based on threat^ made by deceased. The charge of the court presented all of the issues in such manner as was acceptable to the accused; no exception being reserved to the charge for any reason. . .'j
We find seven bills of exceptions in the record. Bill No. 1 was taken to the action of the court in allowing the State to introduce in evidence an application for continuance made by the appellant and duly signed by him. We can not tell from the bill whether the contents of the application supported the exceptions taken or not, since neither the application nor the testimony supposed to be contradictory, to the statements contained in the application, — appear in the bill of exceptions.
Another bill complains of the refusal of the court to let appellant prove by the wife of deceased how many times she and deceased separated. There is nothing in the bill showing what her answer would be, nor how same could in any way be material to any issue in this case.
Another bill sets up as error the action of the court in sustaining the State’s objection to proof by a witness that he had seen deceased chasing his father-in-law. Nothing in this bill is so connected up or stated as to enable us to see how it could be material to any issue in this case. The next bill of exceptions sets out what purports to be a reconciliation in the family of deceased, his father-in-law and appellant some time before this killing. The proposed testimony sheds no light upon the facts surrounding or connected with the killing in this case, and was properly rejected.
Another bill proposes to prove that a witness had heard deceased making threats against his own father. This appears to be an entirely disconnected transaction if proven, and could afford no justification to the accused. A great many witnesses were introduced pro and con upon the question of the reputation of all parties concerned. Another complaint is of the rejection of the testimony of a witness who.was asked whether or not the father of deceased said that Frank (deceased) had made some threats against him. We do not see the relevancy of the proposed testimony.
The remaining bill of exceptions complains of the refusal of a new trial apparently based upon the alleged discovery by appellant, after the trial, of the fact that certain jurors sat in the case who had previously expressed opinions concerning it. The court heard evidence, and was fuly justified in overruling the motion for new trial.
*55Finding no error in the record, the judgment will be affirmed.

Affirmed.